Citation Nr: 0012161	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-16 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from February 24, 1997.

2.	Entitlement to an increased evaluation for residuals of a 
left wrist Colles' fracture with degenerative changes, 
currently rated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from October 1997 and 
September 1998 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board observes that the veteran, with respect to his 
claim for PTSD, is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Hence, the claim for PTSD is to be styled as 
indicated on the cover page.


REMAND

The Board notes that the veteran has applied for Social 
Security disability benefits.  As the medical records 
utilized by the Social Security Administration (SSA) are not 
of record further development is in order.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

Additionally, the veteran's claims for higher evaluations are 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); see Proscelle v. Derwinski, 2 
Vet. App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).

After reviewing the claims file the Board finds that 
additional development is in order with respect to the 
veteran's claims for higher evaluations.  

The veteran's residuals of a left wrist Colles' fracture with 
degenerative changes have been evaluated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5214 and 5215  (1999).  When 
evaluating a service-connected disability involving the 
musculoskeletal system, adequate consideration must be given 
to whether the rating addresses functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Section 4.40 provides that it is essential that the 
examination on which the ratings are based adequately portray 
any functional loss which may be due to the pain.  In other 
words the impact of the pain must be considered in making a 
rating determination.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) and Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  In the present case, the Board finds that the May 
1998 VA examination is inadequate, as it did not take into 
account the foregoing DeLuca factors. 

Further, the Board observes that, in a May 1999 rating 
decision, the RO denied an effective date, earlier than 
February 24, 1997, for the grant of service connection for 
PTSD.  Thereafter, a timely Notice of Disagreement was 
submitted in June 1999.  A Statement of the Case, however, 
has yet to be issued by the RO.

In Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995), and 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996), the Court 
held that if the veteran has filed a timely notice of 
disagreement to a rating decision but the RO has yet to issue 
a statement of the case, that issue must be remanded.  The 
issue, however, should be returned to the Board only if the 
claim is perfected with a timely substantive appeal.  In re 
Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997).  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the SSA and 
request any and all medical records and 
final decision pertaining to the 
veteran's application for and award of 
SSA disability benefits.  All attempts to 
secure these records must be documented 
in the claims folders, and any records 
received should be associated therein.

2.  The RO should schedule the appellant 
for a PTSD examination by a VA physician 
to determine the severity of his PTSD.  
All necessary evaluations, tests, and 
studies, including the assignment of a 
Global Assessment of Functioning (GAF) 
score, must be performed.  All opinions 
and supporting rationale must be in 
writing.  Since it is important that each 
disability be viewed in relation to its 
history, the veteran's claims folder, and 
a copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to conducting the requested 
examination.  The examination report 
should be typed.

3.  The veteran should also be scheduled 
for a VA orthopedic examination by a VA 
physician to determine the severity of 
his residuals of a left wrist Colles' 
fracture with degenerative changes.  All 
necessary evaluations, tests, and studies 
deemed appropriate should be performed.  

In accordance with DeLuca, the 
examination report must discuss, with 
respect to his left wrist disorder, the 
presence or absence of weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be any additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during flare-ups 
that fact must be so stated.  All 
opinions, and the supporting rationales, 
must be in writing.  Since it is 
important that each disability be viewed 
in relation to its history, the veteran's 
claims folder, and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.  The examination 
report should be typed.

4.  For the requested examinations the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examinations.  If he fails to report for 
the examinations, this fact should be 
noted in the claims folder and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folder.

5.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examinations.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.

6.  The RO should issue a statement of 
the case on the issue of entitlement to 
an effective date, earlier than February 
24, 1997, for the grant of service 
connection for PTSD.

If, and only if, the veteran perfects an 
appeal with respect to his claim of 
entitlement to an effective date, earlier 
than February 24, 1997, for the grant of 
service connection for PTSD, in a timely 
manner then the claim should be returned 
to the Board for further appellate 
consideration.

7.  Upon completion of the above 
development, the RO should readjudicate 
the issues on appeal.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and be given an 
opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


